517 Pa. 306 (1988)
535 A.2d 1049
Mary Ann MILLER, Appellant,
v.
ROYAL INSURANCE COMPANY.
Supreme Court of Pennsylvania.
Argued December 9, 1987.
Decided January 19, 1988.
Michael B. Egan, Philadelphia, Richard C. Angino, Harrisburg, for amicus curiae  Pa. Trial Lawyers Assoc.
George D. Sheehan, Jr., James C. Haggerty, Philadelphia, for amicus curiae  Pa. Defense Inst.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., dissents.